Citation Nr: 0401334	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.  

2.  Entitlement to service connection for urethritis.  

3.  Entitlement to service connection for a left varicocele.  

4.  Entitlement to service connection for a respiratory 
disorder, including asbestosis, chronic obstructive pulmonary 
disease, emphysematous changes, and posterior subpleural 
atelectasis.  

5.  Entitlement to service connection for atherosclerosis and 
angina pectoris.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1943 to December 
1945 and from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appellant disagreed and 
this appeal ensued.  Although the RO did not adjudicate a 
claim of service connection for asbestosis, the appellant 
claimed that disability with his disagreement with the 
adjudication of the other respiratory issues.  As asbestosis 
and the other respiratory disorders discussed by the April 
2002 rating decision comprise nearly simultaneous facts, the 
Board concludes they are inextricably intertwined.  The 
issues for appellate review are thus listed on the title page 
of this decision.  

In June 2003, the Board denied the appellant's motion that 
his case be advanced on the docket.  See 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Contact the appellant and ask him to 
provide specific information as to the 
names, addresses, and approximate dates 
of any treatment by VA and non-VA health 
care providers from 1954 to the present 
for each of his claimed disabilities.  
After obtaining any necessary 
authorization from the appellant, attempt 
to obtain copies of pertinent treatment 
records identified, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  Schedule the appellant for a VA 
respiratory examination to determine the 
current nature and the etiology of any 
respiratory diagnosis.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to indicate whether the appellant's 
symptomatology supports a diagnosis of 
asbestosis, chronic obstructive pulmonary 
disease, emphysematous changes, and/or 
posterior subpleural atelectasis.  If 
asbestosis, chronic obstructive pulmonary 
disease, emphysematous changes, and/or 
posterior subpleural atelectasis is 
found, it is requested that the examiner 
provide an opinion as to whether is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disorder(s) found are related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

4.  Schedule the appellant for a VA 
cardiac examination to determine the 
current nature and the etiology of any 
cardiac or hypertensive diagnosis.  Send 
the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that such 
a review was conducted.  The examiner 
should be asked to indicate whether the 
appellant's symptomatology supports a 
diagnosis of hypertension or heart 
disease.  If a diagnosis is made, it is 
requested that the examiner provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that hypertension or 
heart disease is related to service.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

5.  Schedule the appellant for a VA 
genito-urinary examination to determine 
the current nature and the etiology of 
any benign prostatic hypertrophy (BPH) 
and urethritis.  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to indicate whether the appellant's 
symptomatology supports a diagnosis of 
BPH and urethritis.  If a diagnosis is 
made, it is requested that the examiner 
provide an opinion as to whether is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disorder or disease is 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  

6.  Schedule the appellant for an 
appropriate VA examination to determine 
the current nature and the etiology of 
any left varicocele.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to indicate whether the appellant's 
symptomatology supports a diagnosis of 
left varicocele.  If a diagnosis is made, 
it is requested that the examiner provide 
an opinion as to whether is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disorder or disease is 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  

7.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



